Title: From James Madison to Peter S. Du Ponceau, May 1821
From: Madison, James
To: Du Ponceau, Peter S.


                
                    Dear Sir
                    Montpellier May 1821
                
                I cannot return my thanks for your “Address” on the subject of a Central Seminary of Jurisprudence, without offering my best wishes for the success of such an Institution.
                The Citizens of the U. States, not only form one people governed by the same code of laws, in all cases falling within the range of the Federal Authority; but are connected by a daily intercourse and by multiplying transactions, which give to all an interest in the character, and in a reciprical knowledge of the State laws also.
                It is not only desireable therefore that the national Code should receive whatever improvements, the cultivation of a law as a Science may impart, but that the local codes should be improved in like manner, and a general knowledge of each facilitated by an infusion of every practicable identity through the whole.
                All these objects must be promoted by an Institution concentrating the talents of the most enlightened of the legal profession, and attracting from every quarter, the pupils most devoted to the studies leading to it.
                Such an assemblage in such a position would have particular advantages for taking a comprehensive view of the local codes, for examining their coincidences and their differences, and for pointing out whatever in each might deserve to be adopted into the others: and it cannot be doubted that something would be found in each worthy of a place in all.
                This would be a species of consolidation having the happy tendency to diminish local prejudices, to cherish mutual confidence, and to accommodate the intercourses of business between citizens of different States, without impairing the constitutional separation & Independence of the States themselves, which are deemed essential to the security of individual liberty as well as to the preservation of Republican Government.
                Uniformity in the laws of the States might have another effect not without its value. These laws furnish in many cases, the very principles &

rules on which the decisions of the National Tribunal are to be hinged. A knowledge of them in such cases is indispensable. The difficulty of acquiring it, whilst the several codes vary so much, is obvious; and is a motive for imposing on the Judges of the Supreme Court of the Nation those itinerary duties which may neither suit their years; nor can long be practicable within the expanding field of them; and which moreover preclude those enriching “lucubrationes” by which they might do fuller justice to themselves, fulfill the better expectations at home, and contribute the more to the national character abroad.
                I received some time ago your recommendation of Mr. Vanuxem for the Chemical Chair in the University of Virginia. President Cooper has borne his testimony also in favor of Mr. V. Nothing can be said of the prospect of his success, the other Candidates not being yet known; and the time even of opening the University being uncertain. Be assured always of my great esteem & cordial respects.
            